Citation Nr: 1702939	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  15-03 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, posttraumatic stress disorder (PTSD), and substance induced mood disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for a right shoulder disorder.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for erectile dysfunction, including as due to an acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1988 to October 1992.  

This matter first came before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the RO in St. Petersburg, Florida, which, in pertinent part, denied service connection for an acquired psychiatric disorder, tinnitus, hearing loss, a right shoulder disorder, and a right knee disorder.  This matter also comes on appeal from an April 2013 RO rating decision denying service connection for erectile dysfunction. 

In a February 2015 substantive appeal, via a VA Form 9, the Veteran requested a hearing before the Board.  Subsequently, in June 2015, VA received a substantive appeal, also via VA Form 9, as to the service connection for erectile dysfunction issue.  Per the June 2015 VA Form 9, the Veteran advanced not wanting a hearing before the Board.  In August 2015, the Veteran, in writing, withdrew the request for a Board hearing as to all issues on appeal.  As such, the Board finds there is no hearing request pending at this time as the previous request has been withdrawn.  38 C.F.R. § 20.702(e) (2016).

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed some of the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issues of service connection for an acquired psychiatric disorder, hearing loss, a right shoulder disorder, a right knee disorder, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has current tinnitus.

2.  The Veteran was exposed to loud noise (acoustic trauma) during service.

3.  The Veteran did not exhibit chronic symptoms of tinnitus during service.

4.  The Veteran did not exhibit continuous symptoms of tinnitus since service.

5.  Tinnitus did not manifest within one year of service separation.

6.  The Veteran's current tinnitus is not causally or etiologically related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in active military service and may not be presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the issues of service connection for an acquired psychiatric disorder, hearing loss, a right shoulder disorder, a right knee disorder, and erectile dysfunction are being remanded, no further discussion of VA's duties to notify and assist is necessary as to those issues.

In December 2010, VA issued the Veteran VCAA notice which informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the September 2011 rating decision from which this appeal arises.  Further, the issues were readjudicated in a December 2014 statement of the case (SOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received a VA audiometric examination in February 2011.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination report reflects that the VA examiner reviewed the record, performed the appropriate examinations, and answered all relevant questions.

All relevant documentation, including VA and private treatment (medical) records, has been secured or attempted to be secured and all relevant facts have been developed.  The Board acknowledges that there are outstanding private treatment records at this time.  VA was unable to obtain these private treatment records due to the Veteran not submitting properly completed releases, via VA Form 21-4142, after adequate notice sent by VA informed that previous releases sent in by the Veteran were not completed correctly; however, the record reflects that any such missing private treatment records are only relevant to the issues being remanded, and not the tinnitus issue being decided at this time.  As such, the Veteran will have another opportunity to submit these records and/or provide the appropriate releases on remand.  

There remains no question as to the substantial completeness of the record as to the issue of service connection for tinnitus.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.  

Service Connection for Tinnitus

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where there is evidence of acoustic trauma, tinnitus is considered a "chronic disease."  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. 
§ 3.309(a) include tinnitus as an organic disease of the nervous system).  For this reason, the presumptive service connection provisions under 
38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the issue of service connection for tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2015); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; 
(2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran contends that the currently diagnosed tinnitus was caused by acoustic trauma experienced in service, including artillery fire while deployed to Southwest Asia.  

At the outset, the Board finds that the Veteran has a current disability of tinnitus.  The VA examiner at the February 2011 VA audiological examination diagnosed tinnitus.  The Veteran has reported tinnitus, and is competent to state that he has tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

Next, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service.  The DD Form 214, along with other service personnel records, reflects that the Veteran was a combat signaler who was deployed to Southwest Asia in a danger pay zone and earned a bronze service star.  The report from an April 1989 in-service audiogram reflects that the Veteran was "routinely exposed to hazardous noise."  Further, the Board notes that the AOJ has previously recognized the Veteran's exposure to acoustic trauma during service.  As such, the Veteran's exposure to loud noise (acoustic trauma) while in service has been established.

After a review of the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that tinnitus symptoms, to include any chronic symptoms, did not have their onset during service, were not continuous since service separation in October 1992, and did not manifest within one year of service separation.  

Service treatment records are absent for any complaint or diagnosis of tinnitus.  As discussed above, the remarks section from an April 1989 audiogram noted that the Veteran was routinely exposed to hazardous noise during service; however, there is no indication from the examination report that the Veteran complained of ringing in the ears at the time of the audiometric examination.  In fact, the audiogram report reflects that the Veteran was issued and used triple flange earplugs during service.  Further, service treatment records convey that while the Veteran did not complain of tinnitus symptoms in service, the Veteran did seek treatment for a number of other problems including a groin pull, a blister, eyelid pain, abrasions of the face and knee, head and back pain, dizziness and weakness, and viral syndrome.  As the Veteran was willing to seek treatment for these problems during service, presumably, the Veteran would have also complained of any tinnitus symptoms during service.  As a result, the absence of any in-service complaint or diagnosis of tinnitus, particularly in light of the Veteran being monitored for hearing loss issues due to the routine exposure to hazardous noise, is one factor, among others in this case, that weighs against a finding that the Veteran incurred tinnitus in service or had chronic symptoms of such during service.

In the December 2010 claim, the Veteran first advanced having tinnitus but did not indicate a date on which the disability began.  The Veteran also did not discuss when symptoms of tinnitus began in a subsequent January 2011 statement in support of claim.  Review of the available VA and private treatment records do not reflect complaint or diagnosis of tinnitus, and as such, the records give no indication as to when symptoms of tinnitus began.  The Veteran received a VA audiometric examination in February 2011.  Per the examination report, the Veteran was unable to recall the time of onset of the tinnitus symptoms.

The approximately 18 year period between service and the Veteran's first report of tinnitus, and the approximately 18 year period between service and the first diagnosis of tinnitus, is one factor that, along with other factors in this case that include expressed inability to recall a date of onset or multiple occasions when asked or where it was appropriate to report onset in relation to service, weighs against a finding of service incurrence, including by continuous symptoms since service from which service incurrence would be presumed.  See Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Additional factors weighing against continuous symptomatology since service include the Veteran's inability to recall when symptoms of tinnitus began and a VA examiner's opinion, discussed below, that the tinnitus symptoms described by the Veteran are not consistent with acoustic trauma.

Review of all the evidence of record reflects no complaint, report, or diagnosis of tinnitus prior to the February 2011 audiometric examination, and the Veteran is unable to recall when the tinnitus symptoms began.  As the Veteran separated from service approximately 18 years prior to the February 2011 VA audiometric examination and over 18 years before reporting the presence of tinnitus, the evidence does not reflect chronic symptoms of tinnitus in service or within one year of service separation, or continuous symptoms of tinnitus since service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. 
§§ 3.303(b) and 3.309(a) is not warranted.

On the question of relationship (nexus) between the current tinnitus and service, after a review of the record, including statements made by the Veteran, the February 2011 VA audiologist opined that it was less likely than not that the Veteran's tinnitus was due to acoustic trauma during military service.  The VA examiner assessed that the Veteran's tinnitus was "consistent with normal/non-pathological tinnitus."  Specifically, during the examination the Veteran described the tinnitus symptoms as a ringing sound that occurs a few times per month for a couple of minutes.  The symptoms were reported to be neither constant nor recurrent.  As such, the VA examiner assessed that the Veteran's brief, occasional, non-recurrent tinnitus was inconsistent with the more recurrent and pervasive tinnitus typically associated with noise exposure.

As a lay person, the Veteran is competent to report past and current tinnitus symptoms and to diagnose tinnitus because its symptoms are observable through the senses; however, in this particular case, where tinnitus is not reported or shown until years after service separation, the weight of the evidence presents an absence of symptoms starting in service or of continuous symptoms since service, the Veteran, as a lay person, does not have the requisite medical expertise to render a competent medical opinion regarding the relationship between current tinnitus and active service.  Such an opinion as to causation of tinnitus beginning years after service involves making findings based primarily on medical knowledge of the etiology of auditory disorders and is a complex medical etiological question dealing with the neurologic system (acoustic trauma and nerve damage) in order to relate tinnitus back to service, in the absence of continuous symptoms of tinnitus since service.  The February 2011 VA audiologist, who has expertise and training in the area of auditory disorders, provided a negative medical opinion regarding the probability of a relationship between the Veteran's tinnitus and service.  The Board finds that the weight of the evidence weighs against a finding that tinnitus was causally or etiologically related to service; therefore, service connection for tinnitus must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is denied.



REMAND

VA Examinations

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.

Acquired Psychiatric Disorders

The Veteran received a VA mental health examination in February 2011.  VA treatment records prior to the examination convey that the Veteran was treated for PTSD and depression; however, the VA examiner assessed that the Veteran did not have a current diagnosis of either PTSD or depression.  Rather, all mental health symptoms were opined to be due to a diagnosis of substance induced mood disorder, which was not related to any event in service.

Despite the VA examiner's opinions, available subsequent VA treatment records through 2013 reflect that the Veteran continued to receive VA treatment for PTSD, depression, and a substance abuse disorder.  As such, remand is necessary to help determine whether all mental health symptoms were due only to a substance induced mood disorder. 

Hearing Loss

The Veteran received a VA audiometric examination in February 2011.  Unfortunately, due to testing problems, the VA examiner found the results of the testing to be unreliable and unsuitable for rating purposes, and the examiner was unable to provide an opinion as to whether any hearing loss was due to acoustic trauma in service.  In the February 2015 substantive appeal, the Veteran appears to advance that any testing problems at that time may have been due to flu symptoms being experienced by the Veteran; therefore, the Board finds remand warranted to schedule the Veteran for a new VA audiometric examination.

Orthopedic Disorders

The Veteran received a VA joint examination in February 2011.  Unfortunately, the examination only addressed the issue of service connection for a right knee disorder, and did not consider the issue of service connection for a right shoulder disorder.  

VA treatment records reflect that the Veteran has been diagnosed with degenerative joint disease of the right knee.  In fact, one such record was noted by the VA examiner at the February 2011 examination.  Despite such records, no X-rays were taken of the Veteran's knee at the examination, and upon examination the VA examiner found the Veteran's right knee to be clinically normal.  The VA examiner went on to assess that "there is no objective evidence of right knee abnormality on examination today; therefore an opinion is not indicated."  As no opinion was advanced, remand is necessary for a new examination and opinion.  

Further, as the Board is remanding for a new VA orthopedic examination of the right knee, the Board will also direct that an examination be conducted of the right shoulder at that time, as private treatment records reflect diagnosis of subacromial exostosis of the right shoulder with impingement syndrome, and right shoulder tendinopathy.


Erectile Dysfunction

The Veteran initially advanced that currently diagnosed erectile dysfunction is related to an acquired psychiatric disorder.  In the alternative, the Veteran has advanced that service connection for erectile dysfunction is warranted as symptoms of the disability manifested immediately after service separation.  As no VA erectile dysfunction examination has been conducted, the Board finds remand for such an examination warranted, particularly in light of the remand of the issue of service connection for an acquired psychiatric disorder.

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should obtain any outstanding VA treatment records for the period from September 2013.

Further, as discussed above, VA was unable to obtain a number of private treatment records due to issues with the submission of incomplete releases, via VA Form 21-4142, submitted by the Veteran.  On remand, the Veteran should be given the opportunity to submit the outstanding private treatment records and/or to provide VA with the appropriate release forms to allow the AOJ to obtain the outstanding treatment records from the physicians noted in the improperly completed January 2011 VA Form 21-4142.

Accordingly, the issues of service connection for an acquired psychiatric disorder, hearing loss, a right shoulder disorder, a right knee disorder, and erectile dysfunction are REMANDED for the following action:

1.  The AOJ should contact the Veteran and request information as to any additional private treatment for mental, orthopedic, erectile dysfunction, and/or hearing loss disabilities that may have been received.  In particular, the AOJ should request copies of all records from the private physicians noted in the improperly completed January 2011 VA Form 21-4142.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

2.  Associate with the record all VA treatment (medical) records pertaining to the treatment of mental, orthopedic, erectile dysfunction, and/or hearing loss disabilities, not already of record, for the period from September 2013.

3.  Schedule the appropriate VA examinations.  The relevant documents in the record should be made available to the examiners, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiners should provide the following opinions:

Acquired Psychiatric Disorder

A)  Does the Veteran have current diagnoses of PTSD, depression, and/or substance induced mood disorder?  If the VA examiner assesses that the Veteran does not have one or more of the aforementioned acquired psychiatric disorders, the VA examiner should address the evidence of record to the contrary, to include VA treatment records and the previous February 2011 VA mental health examination.

B)  If the VA examiner assesses that the Veteran does have a current diagnosis of PTSD, is there a link between the diagnosed PTSD and one or more advanced in-service stressors, to include the Veteran's advanced combat experiences and seeing dead bodies while deployed during service?

C)  For any diagnosed non-PTSD acquired psychiatric disorder, is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed non-PTSD acquired psychiatric disorder had its onset during a period of active service, including as due to the Veteran's advanced in-service stressors?

Erectile Dysfunction

A)  Is it at least as likely as not (50 percent or higher degree of probability) that the currently diagnosed erectile dysfunction had its onset during a period of active service?

B)  Is it as likely as not (i.e., probability of 50 percent or more) that a currently diagnosed acquired psychiatric disorder caused the erectile dysfunction?

C)  Is it as likely as not (i.e., probability of 50 percent or more) that a currently diagnosed acquired psychiatric disorder aggravated (that is, worsened in severity) the erectile dysfunction?

If it is the examiner's opinion that there is aggravation of the erectile dysfunction, he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

Right Knee Disorder

Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed right knee disorder, to include degenerative joint disease, had its onset during a period of active service, including an in-service fight that resulted in the Veteran scraping the knees on the pavement?

Right Shoulder Disorder

Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed right shoulder disorder, to include subacromial exostosis of the right shoulder with impingement syndrome and right shoulder tendinopathy, had its onset during a period of active service?

Hearing Loss

If the Veteran has a bilateral hearing loss disability, is it at least as likely as not (50 percent or higher degree of probability) that the hearing loss is related to the Veteran's in-service acoustic trauma?

4.  Then, readjudicate the issues of service connection for an acquired psychiatric disorder, hearing loss, a right shoulder disorder, a right knee disorder, and erectile dysfunction.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


